Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 1 of 11                             PageID #: 38




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

RICHARD ALLEN LARSEN, III,                        )
                                                  )
                Plaintiff                         )
                                                  )
        v.                                        )       1:20-cv-00450-JDL
                                                  )
STATE OF MAINE, et al.,                           )
                                                  )
                Defendants                        )


    RECOMMENDED DECISION AFTER REVIEW OF COMPLAINT/AMENDED
            COMPLAINT PURSUANT TO 28 U.S.C. §§ 1915(e)

        Plaintiff alleges Defendants violated his civil rights during two state court actions,

a criminal prosecution and a protection from abuse matter. (Complaint, ECF No. 1;

Amended Complaint, ECF No. 5; Supplement to Amended Complaint, ECF No. 15.)1

Plaintiff has named as defendants the State of Maine, the Commissioner of Maine’s

Department of Health and Human Services, a police officer, and a private individual.2

        Plaintiff filed an application to proceed in forma pauperis (Motion, ECF No. 7),

which application the Court granted. (Order, ECF No. 10.) In accordance with the in

forma pauperis statute, a preliminary review of Plaintiff’s complaint/amended complaint

is appropriate. 28 U.S.C. § 1915(e)(2).




1
 Plaintiff moved to amend his complaint. (Motion, ECF No. 16.) The Court granted Plaintiff’s motion,
amending the complaint to include the assertions set forth in Plaintiff’s motion. (Order, ECF No. 18.)
2
 Plaintiff makes allegations against other individuals not formally listed as defendants, which allegations I
address in this recommended decision.
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 2 of 11                 PageID #: 39




       Following a review of Plaintiff’s complaint and subsequent filings, I recommend

the Court dismiss Plaintiff’s complaint/amended complaint.

                                 FACTUAL BACKGROUND

       Plaintiff alleges that he was arrested and evidently charged with a crime in state

court and that he is or was a party to a civil protection from abuse action in state court. He

maintains that court procedures were not followed, that the criminal matter was not

investigated properly, and that his arrest and a search of his property were unlawful.

                                  STANDARD OF REVIEW

       When a party is proceeding in forma pauperis, “the court shall dismiss the case at

any time if the court determines,” inter alia, that the action is “frivolous or malicious” or

“fails to state a claim on which relief may be granted” or “seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). “Dismissals

[under § 1915] are often made sua sponte prior to the issuance of process, so as to spare

prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).



                                              2
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 3 of 11                 PageID #: 40




       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim,” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

                                        DISCUSSION

       A review of Plaintiff’s complaint reveals that the Court lacks jurisdiction or cannot

exercise jurisdiction over certain claims, that certain named and potential defendants are

immune from suit, and that Plaintiff has failed to assert facts to support an actionable claim

against other defendants.

       A.     Jurisdiction and Abstention

       Plaintiff asserts several challenges to the state court proceedings, including his

contention that he was denied a reasonable bail and his right to a fair and speedy trial in a

state court criminal matter. The status of Plaintiff’s criminal and protection from abuse

matters is not apparent from Plaintiff’s filings.

       To the extent Plaintiff’s claims follow a state court conviction, federal courts lack

jurisdiction over suits which constitute “thinly veiled and improper attempts to collaterally

attack [a] conviction” and “overrule the judgment of [the criminal court].” Stone v. Holder,

859 F. Supp. 2d 48, 52 (D.D.C. 2012). The proper avenues for collaterally attacking a

                                              3
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 4 of 11                 PageID #: 41




criminal judgment are a direct appeal or pursuant to a habeas corpus petition under 28

U.S.C. § 2255. See, e.g., Olson v. U.S., Civil Action No. 0565 (JR), 2006 WL 3377942, at

*1 (D.C.C. Nov. 21, 2006) (collateral attacks on criminal convictions may be resolved only

on direct review or through a habeas petition); see also Heck v. Humphrey, 512 U.S. 477

(1994). In Heck, the Supreme Court held that a state prisoner could not maintain a claim

under 42 U.S.C. § 1983 for damages where he alleged that his arrest, trial, and conviction

were unconstitutional because an award of damages on such a claim would implicitly

invalidate the conviction. Because the plaintiff challenged his conviction, the Supreme

Court determined that the plaintiff must first obtain relief from the conviction through state

or federal habeas proceedings, or similar proceedings, before seeking a remedy under §

1983. Id. at 487. Accordingly, in this case, to the extent Plaintiff’s claims are a collateral

attack on a criminal judgment, the Court is without jurisdiction to consider Plaintiff’s

claims.

       To the extent the state court criminal proceeding is ongoing, Younger v. Harris, 401

U.S. 37 (1971), supports abstention from the exercise of jurisdiction when a petitioner

seeks relief in federal court from ongoing state criminal proceedings. See Sprint

Communications, Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (noting that Younger “preclude[s]

federal intrusion into ongoing state criminal prosecutions”); In re Justices of Superior

Court Dept. of Mass. Trial Court, 218 F.3d 11, 16 (1st Cir. 2000) (“The federal courts have

long recognized the ‘fundamental policy against federal interference with state criminal

proceedings.’” (quoting Younger, 401 U.S. at 46)). Under Younger, federal courts must

abstain from interfering in state court proceedings “when the moving party has an adequate

                                              4
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 5 of 11                PageID #: 42




remedy at law and will not suffer irreparable injury if denied equitable relief.” 401 U.S. at

43-44.

         The elements of mandatory abstention consist of the following: “(1) the [state]

proceedings are judicial (as opposed to legislative) in nature; (2) they implicate important

state interests; and (3) they provide an adequate opportunity to raise federal constitutional

challenges.” Bettencourt v. Bd. of Registration in Med. of Commonwealth of Mass.,

904 F.2d 772, 777 (1st Cir. 1990).

         The criminal proceeding alleged in Plaintiff’s complaint is judicial in nature,

implicates important state interests associated with the State’s administration of its laws,

and affords Plaintiff an adequate opportunity to raise federal constitutional challenges.

Abstention, therefore, is appropriate.

         B.     State of Maine

         Plaintiff has joined the State of Maine as a defendant. The State of Maine is immune

from suit in this Court under the Eleventh Amendment of the United States Constitution.

The State of Maine has immunity under the Eleventh Amendment against suits brought by

citizens in federal court, regardless of the form of relief requested. Poirier v. Mass. Dep’t

of Corr., 558 F.3d 92, 97 n. 6 (1st Cir. 2009) (“A plaintiff may seek prospective injunctive

relief against a state official, but may not obtain such relief against a state or its agency

because of the sovereign immunity bar of the Eleventh Amendment.”). Plaintiff, therefore,




                                              5
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 6 of 11                              PageID #: 43




cannot prevail in federal court on federal claims asserted against the State, absent waiver

of immunity.3

        To the extent Plaintiff asserts a claim against the Maine Department of Health and

Human Services (DHHS),4 he is requesting relief against the State of Maine that is also

barred in federal court pursuant to the Eleventh Amendment. Additionally, while a federal

district court would have jurisdiction under the Civil Rights Act, 42 U.S.C. § 1983, over

claims against persons exercising state authority, § 1983 does not authorize claims against

the state or its agencies. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); see

also Nieves–Marquez v. Puerto Rico, 353 F.3d 108, 124 (1st Cir.2003) (“No cause of action

for damages is stated under 42 U.S.C. § 1983 against a state, its agency, or its officials

acting in an official capacity.”). Plaintiff, therefore, cannot proceed on a claim against

DHHS.

        C.      Aroostook County Deputy District Attorney

        Although Plaintiff does not list Carrie Linthicum, the Aroostook County Deputy

District Attorney, as a defendant, Plaintiff alleges that Ms. Linthicum did not conduct a

fair and thorough investigation of the criminal charges brought against him and


3
  Eleventh Amendment immunity may be waived by a state in some circumstances. For example, states
that participate in certain federal programs through which they accept federal funds may by such conduct
waive immunity under the Eleventh Amendment to causes of action expressly authorized by Congress in
the context of such programs. See, e.g., Lebron v. Commonwealth of Puerto Rico, 770 F.3d 25, 32 (1st Cir.
2014) (providing as examples the Individuals with Disabilities in Education Act and the Rehabilitation
Act). See also Edelman v. Jordan, 415 U.S. 651, 673 (1974) (“The mere fact that a State participates in a
program through which the Federal Government provides assistance for the operation by the State of a
system of public aid is not sufficient to establish consent on the part of the State to be sued in the federal
courts.”).
4
  Plaintiff claims that DHHS improperly considered prior criminal matters in its investigation of a protection
from abuse matter. (Complaint ¶ D; Motion to Amend ¶ 5.)
                                                      6
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 7 of 11                              PageID #: 44




“overstep[ed] her legal boundaries and job by helping” two private individuals. (Amended

Complaint at PageID # 11; Complaint at PageID # 1.)

        As the United States Supreme Court has explained, prosecutors have wide discretion

when deciding whether to initiate a prosecution:

        In our criminal justice system, the Government retains “broad discretion” as
        to whom to prosecute.” United States v. Goodwin, 457 U.S. 368, 380, n. 11
        (1982); accord, Marshall v. Jerrico, Inc., 446 U.S. 238, 248 (1980). “[S]o
        long as the prosecutor has probable cause to believe that the accused
        committed an offense defined by statute, the decision whether or not to
        prosecute, and what charge to file or bring before a grand jury, generally rests
        entirely in his discretion.” Bordenkircher v. Hayes, 434 U.S. 357, 364
        (1978). This broad discretion rests largely on the recognition that the
        decision to prosecute is particularly ill-suited to judicial review.

Wayte v. United States, 470 U.S. 598, 607 (1985). See also United States v. Armstrong,

517 U.S. 456, 464 (1996) (“Judicial deference to the decisions of these executive officers

rests in part on an assessment of the relative competence of prosecutors and courts.”);

United States v. Nixon, 418 U.S. 683, 693 (1974) (“the Executive Branch has exclusive

authority and absolute discretion to decide whether to prosecute a case”); Oyler v. Boles,

368 U.S. 448, 456 (1962) (“[T]he conscious exercise of some selectivity in enforcement is

not in itself a federal constitutional violation.”). The broad discretion exercised by

prosecutors is subject only to a prohibition against “selective enforcement ‘based upon an

unjustifiable standard such as race, religion, or other arbitrary classification.’” United

States v. Batchelder, 442 U.S. 114, 125 n.9 (1979) (quoting Oyler, 368 U.S. at 456).5


5
  The Supreme Court has noted that “[i]n particular, the decision to prosecute” is subject to equal protection
constraints. Wayte v. United States, 470 U.S. 598, 608 (1985) (reviewing district court’s dismissal of an
indictment on equal protection grounds). Plaintiff, however, has asserted no facts that would support an
equal protection claim.


                                                      7
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 8 of 11                             PageID #: 45




Plaintiff has failed to assert any facts that would suggest Ms. Linthicum’s actions were not

within her broad discretion.

        Furthermore, a prosecutor is entitled to immunity against civil liability for the

decision whether to initiate a prosecution. Imbler v. Pachtman, 424 U.S. 409, 431 (1976)

(“[I]n initiating a prosecution and in presenting the State’s case, the prosecutor is immune

from a civil suit for damages under [§] 1983.”); Harrington v. Almy, 977 F.2d 37, 40 (1st

Cir. 1992) (“[T]he interest that prosecutorial immunity is designed to protect—

independence in the charging decision—is implicated whether the decision is to initiate a

prosecution or decline to do so.”).6

        C.      Defendant Carney

        Plaintiff apparently contends that Defendant Carney, a police officer, did not

properly investigate the matters that are the subject of criminal charges against Plaintiff.

(Complaint ¶ A; Amended Complaint at PageID # 11.)7 Plaintiff’s claim is assessed under

the Equal Protection Clause of the Fourteenth Amendment, which prohibits discrimination

by state officers. Bruns v. Mayhew, 750 F.3d 61, 65 (1st Cir. 2014); Ayala–Sepulveda v.

Mun. of San German, 671 F.3d 24, 32 (1st Cir. 2012).




6
  Plaintiff also makes assertions regarding the rulings of several state court judges. (Amended Complaint
at PageID # 11; Supplement at PageID # 28, Motion at PageID # 34.) To the extent Plaintiff attempts to
assert a claim against the judges, Plaintiff’s claims would be barred by the doctrine of judicial immunity.
“Judges have absolute immunity … because of the special nature of their responsibilities.” Butz v.
Economou, 438 U.S. 478, 511 (1978).
7
 Plaintiff also alleges that a local police officer filed a false report. (Amended Complaint at PageID # 11.)
Plaintiff’s assertion is conclusory and, therefore, cannot support a claim against the officer. Ashcroft, 556
U.S. at 678.


                                                     8
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 9 of 11                  PageID #: 46




       The federal Civil Rights Act, 42 U.S.C. 1983 provides that

       [e]very person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State ... subjects, or causes to be subjected, any
       citizen of the United States ... to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured ….

       “Section 1983 supplies a private right of action against a person who, under color

of state law, deprives another of ‘any rights, privileges, or immunities secured by the

Constitution and [federal] laws.’” Gray v. Cummings, 917 F.3d 1, 7 (1st Cr. 2019)

(alteration in original) (quoting 42 U.S.C. § 1983). Section 1983 “‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443

U.S. 137, 144 n.3 (1979)). To maintain a claim under section 1983, a plaintiff must

establish: “1) that the conduct complained of has been committed under color of state law,

and 2) that this conduct worked a denial of rights secured by the Constitution or laws of

the United States.” Barreto-Rivera v. Medina-Vargas, 168 F.3d 42, 45 (1st Cir. 1999).

       Plaintiff’s equal protection claim fails because he has not alleged any facts from

which one could reasonably infer discriminatory intent on behalf of any of the defendants.

Toledo v. Sanchez, 454 F.3d 24, 34 (1st Cir. 2006). (“Although there is no heightened

pleading standard for civil rights claims, mere conclusory allegations of discrimination

unsupported by any facts are insufficient for notice pleading purposes.”).

       Plaintiff also contends that his Fourth Amendment rights were violated when

Defendant Carney “had [his] house searched numerous times without a warrant.” (ECF



                                              9
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 10 of 11                 PageID #: 47




No. 15 at PageID # 29.) Plaintiff alleges that the warrantless searches were conducted to

harass him and that nothing incriminating was found. (Id.)

       “The Fourth Amendment provides in relevant part that the ‘right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.’” Collins v. Virginia, 138 S. Ct. 1663, 1669 (2018). The

Fourth Amendment’s protection of personal security is most pronounced when it comes to

the home. Cf. Florida v. Jardines, 569 U.S. 1, 6 (2013) (“[W]hen it comes to the Fourth

Amendment, the home is first among equals.”).

       Plaintiff’s assertion that Defendant Carney “had [his] house searched numerous

times without a warrant” lacks “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. First, Plaintiff does not allege that Defendant Carney

personally conducted a search of Plaintiff’s house. Furthermore, a warrantless search does

not constitute a constitutional violation in every instance. See Brigham City, Utah v. Stuart,

547 U.S. 398, 403 (2016) (discussing exceptions to the warrant requirement). Because

Plaintiff has merely stated a conclusion, without any facts, he has not asserted an actionable

claim. Ashcroft, 556 U.S. at 678 (2009) (“A pleading that offers labels and conclusions or

a formulaic recitation of the elements of a cause of action will not do”).

       D.     Defendants Robbins and Lambrew

       Plaintiff names Kimberly Robbins as a defendant. Plaintiff has asserted no facts

that would support a claim against her. Fed. R. Civ. P. 12(b)(6). To the extent Plaintiff

attempts to assert a claim against Defendant Lambrew pursuant to § 1983, the

Commissioner of Maine’s DHHS, Plaintiff must allege facts that would support a finding

                                             10
Case 1:20-cv-00450-JDL Document 19 Filed 04/13/21 Page 11 of 11                  PageID #: 48




that Defendant Lambrew, through her actions, violated Plaintiff’s constitutional rights.

Plaintiff has asserted no facts regarding the conduct of Defendant Lambrew. Plaintiff,

therefore, has not asserted an actionable claim against Defendant Lambrew.

                                       CONCLUSION

      Based on the foregoing analysis, after a review of Plaintiff’s complaint/amended

complaint pursuant to 28 U.S.C. §§ 1915, I recommend the Court dismiss Plaintiff’s

complaint/amended complaint.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 13th day of April, 2021.




                                             11
